Title: To Benjamin Franklin from Thomas Bond, 6 July 1771
From: Bond, Thomas
To: Franklin, Benjamin


Dear Sir.
Philadelp: July 6. 1771.
This will be delivered to You by Mr. Daniel Kheun, the Brother of Doct. Kheun, Professor of Materia Medica and Botany in our Colledge. He is going to Sweeden to study Divinity and proposes returning here with the pastoral Charge of some of the Swedish Congregations. His Brother thinks Doct. Franklin’s Patronage will be of particular Service to him in his Designs and both he and I shall think ourselves much obliged for your Civilities to him.
My Second Son Richard is studying Physic and Surgery with such Application his Friends have Expectations of his making a Figure in the different Branches of his Profession, especially the latter. He is to be examined in our Colledge next Year, and is then to finish his Studies in Europe. But where to send him to the greatest Advantage, is with Me a Doubt. Most of our young Men have depended on Edenbourgh and London for their Education. The School of Edingburgh seems at this Time to be better calculated to please the Fancy, than to form the Judgement; and indeed the many extraordinary Novelties incullcated there, would be a Barr to public Confidence in this Part of the World. As far as We can judge from the public Exhibitions, Surgery in London is a mere mechanic Art, well executed. The Accademy of Surgery in Paris, aims at uniting Science to their Profession and have done thereby Honour to it. But whether they have men of Eminence in their Hospitals and Theatres of Anatomy I know not. My Friends Astrue, Winslow, Ferin, Huno, and Le Cat are dead. From the Character and Writings of Gaubius there is Reason to Think Physic is scientifically, and usefully, taught in Leyden, and yet it is said that School is neglected. Vanswieten has aimed at a Reform of the medical Institutions in Vienna, and yet the World is annually misled by Absurdities and Falsehoods under his Sanction. Who, that has tryed the Cicuta, can read the Account given of it without a Blush? The Uva Ursi has indeed the Appearance of being a safe and valuable Addition to the Materia medica: this We will give them Credit for. Thus, my dear Friend, You see the Difficulties I am under, in an Affair I have much at Heart, and which it is in your Power to remove. Every Man who is acquainted with the Writings of Sir John Pringle, must wish to see Physic cultivated on his Principles, and would be much pleased with his Advice in a medical Education. If therefore You could, at some Liesure Hour, collect his Sentiment on this Occasion, and communicate it to me, it would be the highest Satisfaction. Oh! what Pleasure it would give Me to have the Portrait of that medical Sage at your right Hand.
Good Mrs. Franklin has presented Me with a new Picture of You which has been much visited, and much admired, it is generally agreed there is in it a remarkable sensible meaning, added to a most stricking Likeness. I most sincerely thank you for this additional Instance of your Friendship.
On the 28th: of June We had a Commencement in the Colledge the Farce was prettily played off. I have sent You one of the medical Dissertations Dedicated to Yourself and the Governour: the Author is really a Man of Merit. There is another on a Dropsy, which mentions the extraordinary Success of my Method in the Cure of Dropsies in the Pennsylvania Hospital, which I would Gladly have Sent to Sir John, but the Facts are there so badly chosen, and the Principles so much mistaken, that I cannot patronise it. This will lay me under the disagreable Necessity of revising my Notes on that Subject.

Our Philosophical Society continues, tho’ few Papers have been sent to it since the Publication; a Correspondence with the learned Societies in Europe would be useful and reputable, and probably a Spur to Us. This I hope you will keep in View, whereby You will greatly oblige all the Members, and particularly Dear Sir Your most affectionate humble Servant
Th Bond
